


117 S784 IS: Jobs for Economic Recovery Act of 2021
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 784
IN THE SENATE OF THE UNITED STATES

March 17 (legislative day, March 16), 2021
Mr. Wyden (for himself, Ms. Baldwin, Mr. Van Hollen, Mr. Bennet, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the Social Security Act to establish a new employment, training, and supportive services program for unemployed and underemployed individuals, including individuals with barriers to employment and those who are unemployed or underemployed as a result of COVID–19, and for other purposes.


1.Short title; amendment to Social Security Act; table of contents
(a)Short titleThis Act may be cited as the Jobs for Economic Recovery Act of 2021. (b)Amendments to Social Security ActExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Social Security Act.
(c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; amendment to Social Security Act; table of contents. Sec. 2. Purpose. Sec. 3. Employment, training, and supportive services program. Sec. 4. Employee retention work opportunity credit. Sec. 5. Conforming amendments. Sec. 6. Effective date; regulations. 2.PurposeThe purposes of this Act are the following:
(1)To provide immediate funding for subsidized employment programs that will create job opportunities for individuals who are not employed or who are underemployed, including individuals who are not employed or who are underemployed as a result of COVID–19, when it is safe to provide such opportunities, taking into account the need to prevent the spread or recurrence of COVID–19. (2)To expand subsidized employment programs that reconnect unemployed and underemployed workers to the workforce. 
(3)To drive economic recovery by allowing for sufficient State and local flexibility to create or expand programs that place workers in jobs that fill community-specific workforce gaps and meet employer needs. (4)To prevent long-term joblessness and structural unemployment and provide work opportunities for individuals with barriers to employment. 
3.Employment, training, and supportive services program
(a)EstablishmentThe Social Security Act (42 U.S.C. 301 et seq.) is amended by inserting after title XII the following:  XIIIReemployment and other Job-Related Assistance and Benefits  1301.Purpose; definitions; administration (a)PurposeThe purpose of this title is to provide funds to States, Indian tribes, local governments, and nonprofit organizations to initiate and expand the provision of employment services, training and other services and activities, and supportive services for eligible individuals in order to—
(1)promote subsidized employment programs for public, private for-profit, private nonprofit, and employment social enterprise sector jobs that enable unemployed or underemployed individuals to earn income and connect to the workforce;  (2)expand the availability of jobs during economic downturns or in areas with high unemployment or poverty;
(3)provide economically and socially disadvantaged individuals and individuals with barriers to employment (such as the long-term unemployed, individuals with criminal records, former foster youth, and other economically and socially disadvantaged populations) with wages and the ability to gain job experience; (4)provide employers with new pathways into the workforce development system enabling them to have a greater role in the training and hiring of new workers and labor market re-entrants and facilitating their transition from subsidized job placements to unsubsidized employment; and
(5)allow for sufficient flexibility for States, Indian tribes, local governments, and nonprofit organizations to design programs targeted at community-specific workforce gaps and employer needs. (b)DefinitionsIn this title:
(1)Adult and dislocated worker employment and training activitiesThe term adult and dislocated worker employment and training activities means adult and dislocated worker employment and training activities funded under chapter 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act. (2)Dislocated workerThe term dislocated worker has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act.
(3)Eligible individualThe term eligible individual means an individual who, on the basis of an assessment by the State, has been determined to be unlikely to find unsubsidized employment due to— (A)being an individual with a barrier to employment;
(B)being a dislocated worker; or (C)a period of economic downturn or adverse local or national economic conditions.
(4)Employment servicesThe term employment services means a subsidized job placement (including a transitional job described in section 134(d)(5) of the Workforce Innovation and Opportunity Act) in the public, private for-profit, private nonprofit, or employment social enterprise sector and includes payment or reimbursement of employer subsidies for expenses such as wages, the employer share of payroll taxes, employer costs for unemployment insurance, employer costs for workers' compensation premiums, and costs attributable to supervision and other administration directly related to the employment of an eligible individual in the subsidized job placement. (5)Indian tribeThe term Indian tribe has the meaning given that term in section 419(4).
(6)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act and includes an individual who is an offender (as defined in such section). (7)Integrated education and trainingThe term integrated education and training has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act.
(8)Payroll taxesThe term payroll taxes means taxes under section 3111, 3221, 3301, or 3321 of the Internal Revenue Code of 1986, and any similar State or local tax imposed on employers. (9)Period of economic downturnThe term period of economic downturn means, with respect to a State, a period in which, for each month of such period—
(A)the average rate of total unemployment in the United States (seasonally adjusted) for the most recent 3 months for which data is available is at least 5.5 percent; or (B)the average rate of total unemployment in such State (seasonally adjusted) for the most recent 3 months for which data for all States is available is at least 5.5 percent. 
(10)Supportive services
(A)In generalThe term supportive services has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act. (B)Additional servicesSuch term includes any of the following:
(i)Stipends for an eligible individual provided with unpaid training services. (ii)Legal services.
(iii)Other supplemental services necessary for an eligible individual to participate in the State program funded under this title. (11)State expendituresThe term State expenditures means all State, local, or tribal funds that are expended by the State or a local or tribal agency including State, local, or tribal funds that are matched or reimbursed by the Federal Government and State, local, or tribal funds that are not matched or reimbursed by the Federal Government.
(12)Training and other services or activitiesThe term training and other services or activities means any of the following services or activities if provided in conjunction with, including in preparation for, a subsidized job placement and determined by the State as necessary to significantly increase the likelihood that the job placement will be successful for the employer and employee and may improve the prospect of obtaining and retaining unsubsidized jobs: (A)Services provided through adult and dislocated worker employment and training activities.
(B)Integrated education and training. (C)Education directly related to employment.
(D)Vocational and employment services integrated with trauma-informed substance use disorder treatment, in collaboration with a substance use disorder treatment provider. (E)Casework and job coaching.
(F)Union-provided employment services, including labor-management training. (c)Administration (1)In generalSubject to section 1302(d), the program under this title shall be administered by the Secretary through the Assistant Secretary for the Administration for Children and Families within the Department of Health and Human Services and in consultation with the Secretary of Labor as appropriate.
(2)Funding for administrationOut of any money in the Treasury not otherwise appropriated, for each fiscal year beginning with fiscal year 2022, there are appropriated to the Secretary $15,000,000 to administer this title. Amounts appropriated under the preceding sentence shall remain available until expended. (d)Appropriated entitlement (1)In generalThis title establishes an entitlement to payments under this title for States, Indian tribes and tribal consortiums, and local governments with plans approved under this title. 
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to make payments to States, Indian tribes and tribal consortiums, and local governments under sections 1304, 1307, and 1308 for each fiscal year beginning with fiscal year 2021, such sums as are necessary. 1302.State plan requirements (a)In generalA State is not eligible for payment under section 1304 unless the State has submitted to the Secretary a plan that describes—
(1)the State’s strategy for creating or expanding programs that offer subsidized employment for eligible individuals and moving such individuals into unsubsidized employment; (2)how such strategy fits with the State's overall strategy for, and assessment of, the State’s workforce needs;
(3)the employment services, training and other services or activities, and supportive services to be provided under the State program funded under this title; (4)which specific populations of eligible individuals the State will serve, with a focus on how the State plans to assess and serve the eligible individuals with serious or multiple barriers to employment;
(5)the strategies the State will use for outreach and engagement with the populations specified under paragraph (4) to ensure that such populations are aware of subsidized employment opportunities in their community; (6)the strategies the State will use to ensure that its programs do not systematically exclude the eligible individuals with the greatest barriers to employment;
(7)the strategies the State will use for outreach, engagement, and ongoing collaboration with employers to promote employers’ use of the program and ensure employers have the training necessary to support eligible individuals; (8)the strategies the State will use to create employment plans for eligible individuals participating in the State program funded under this title and, based on such plans, provide eligible individuals with employment services, training and other services and activities, and supportive services;
(9)how the State will coordinate the State program funded under this title with other relevant systems and programs based on the populations identified which may include criminal justice, child support, juvenile justice, child welfare, homeless services, unemployment insurance, and other human services and workforce development programs of the State, including programs supported through the Workforce Innovation and Opportunity Act; (10)how the State will ensure compliance with the requirements of section 1305; 
(11)a strong logic model for the State's proposed strategy to provide employment services, training, or other services and activities and any existing research or evidence supporting the effectiveness of such strategy; (12)how the State will address gaps in employment and earnings by race, ethnicity, age, and gender and collect data to measure progress in addressing those gaps; 
(13)how the State will incorporate feedback from eligible individuals participating in the State program to improve the program over time; (14)how the State will make use of planning and implementation grants under section 1304(f); and
(15)such information about other aspects of the plan as the Secretary may request. (b)Other requirements (1)CertificationThe State shall include with the plan a certification that supportive services for eligible individuals will supplement, and not supplant, other assistance provided by the State.
(2)Research or evaluation effortsThe State shall agree to participate in any research or evaluation efforts conducted by the Secretary under section 1306(e), which may include randomized control trials. (c)Deadlines for submission (1)Initial planThe initial State plan under this section shall be submitted by the State agency or agencies responsible for administering the State program under this title to the Secretary not later than 90 days prior to the commencement of the State program funded under this title and shall be for the period beginning on the first day of the commencement of the State program funded under the title and ending on the day that is the last day of the period covered by the unified State plan, the combined State plan submitted by the State under section 102 or 103 of the Workforce Innovation and Opportunity Act, or a tribal plan submitted under section 166 of such Act that is in effect as of the date of submission.
(2)Subsequent plans
(A)In generalSubject to subparagraph (B), each State plan submitted under this section after the initial State plan shall be submitted at the same time and apply for the same period, as a unified State plan, a combined State plan submitted by the State under section 102 or 103 of the Workforce Innovation and Opportunity Act, or a tribal plan submitted under section 166 of such Act. (B)Amendments to plansThe Secretary shall establish procedures to allow States to amend a State plan submitted under this section prior to the expiration of the period described in subparagraph (A).
(3)ApprovalEach State plan submitted under this section by the State agency or agencies responsible for administering the State program under this title, and any amendments to the plan, shall be subject to the approval of the Secretary, in consultation with the Secretary of Labor as appropriate. (d)State agencyAt the option of the State, the program funded under this title shall be administered by the lead State agency responsible for administering the State program funded under part A of title IV, the lead State agencies responsible for administering the adult and dislocated worker employment and training activities of the State, or jointly by such agencies.
1303.Use of funds
(a)Authorized uses
(1)In generalSubject to paragraph (2), a State shall use funds paid under section 1304 to provide eligible individuals with— (A)employment services;
(B)training and other services and activities; and (C)supportive services while eligible individuals are provided with employment services and training and other services and activities.
(2)Spending requirementNot less than 70 percent of the total amount paid to a State for a fiscal year quarter shall be for expenditures attributable to employment services that are payment for or reimbursement of employer costs such as wages, the employer share of payroll taxes, employer costs for unemployment insurance, employer costs for workers' compensation premiums, or costs for employer-provided on-the-job training for subsidized job placements of eligible individuals. (3)TrainingA State may use such funds for training employers, agency personnel, and other individuals related to the administration of the State program funded under this title on issues related to providing eligible individuals with employment services, training and other services and activities, and supportive services.
(4)Administrative costsSubject to section 1304(e), a State may use such funds for the proper and efficient administration of the State program funded under this title. (b)Evidence-Based practices and actual job placements requiredState expenditures for employment services, training and other services and activities, and supportive services provided to eligible individuals shall be eligible for a Federal matching payment under section 1304 only if the State can demonstrate—
(1)that the employment services, training and other services and activities, and supportive services provided for an eligible individual resulted in employment (subsidized or unsubsidized) for the eligible individual; or (2)good cause for why the job placement or employment did not occur, which may include the failure of an employer or an eligible individual to carry out the employer's or individual's commitments to the State program.
1304.Payments to States
(a)Payments to StatesSubject to section 1303 and subsections (b) and (c) of this section, beginning with the first fiscal year quarter for which a State plan is approved under this title, and for each quarter thereafter, the Secretary shall pay each State, out of any money in the Treasury not otherwise appropriated, an amount equal to the Federal medical assistance percentage that applies for the fiscal year to the State under section 1905(b) (without regard to any adjustments to such percentage applicable under that section or any other provision of law) of the total amount expended by the State during the quarter to provide eligible individuals with employment services, training and other services and activities, and supportive services authorized under this title in accordance with an approved State plan and, subject to subsection (e), for the proper and efficient administration of the program funded under this title. (b)Increased federal support during economic downturns (1)Increased FMAP (A)In generalBeginning with any fiscal year quarter for which the total unemployment in a State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published equals or exceeds the applicable percentage specified in paragraph (2), the Federal medical assistance percentage applicable to payments made under subsection (a) to the State for the quarter shall be increased by the applicable number of percentage points specified in paragraph (2), except that in no case shall the Federal medical assistance percentage applicable to payments under subsection (a) for a State for a quarter exceed 100 percent.
(B)Duration
(i)In generalSubject to clause (ii), an increase in the Federal medical assistance percentage made in accordance with this subsection shall remain in effect with respect to payments made to a State under subsection (a) for at least 4 consecutive fiscal year quarters. (ii)Additional increase in unemploymentIf during the period for which the Federal medical assistance percentage for a State is increased under this subsection, the total unemployment in the State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published exceeds the applicable total unemployment rate that was the basis for such increase, the increase in the Federal medical assistance percentage shall be the applicable number of percentage points specified in paragraph (2) that corresponds to the most recent percentage of total unemployment in the State, beginning with the first fiscal year quarter for which such percentage of total unemployment occurs and continuing for 3 succeeding fiscal year quarters.
(2)Applicable percentage; applicable number of percentage pointsFor purposes of paragraph (1), if the total unemployment in a State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published is— (A)equal to or greater than 5.5 percent but less than 6 percent, the applicable number of percentage points is 20;
(B)equal to or greater than 6 percent but less than 6.5 percent, the applicable number of percentage points is 30; (C)equal to or greater than 6.5 percent but less than 7 percent, the applicable number of percentage points is 40; and
(D)equal to or greater than 7 percent, the applicable number of percentage points is 50. (c)Requirements for payments (1)Maintenance of effortAs a condition of receiving payments under this section for a fiscal year, the total amount of State expenditures for work, education, and training activities and supportive services under the State program funded under part A of title IV and for qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for such fiscal year shall not be less than the total amount of such State expenditures for fiscal year 2019. 
(2)Non-supplantation requirementFunds paid to a State under this section shall be used to supplement, not supplant, the total amount of State expenditures for employment services, training and other services and activities, and supportive services provided through the adult and dislocated worker employment and training activities of the State for the fiscal year. (d)Administration of payments (1)In generalPrior to the beginning of each fiscal quarter, the Secretary shall estimate the amount to which a State will be entitled under this section for such quarter, based on—
(A)a report filed by the State containing its estimate of the total sum to be expended in such quarter to provide eligible individuals with employment services, training and other services and activities, and supportive services through the program funded under this title; and (B)such other investigation as the Secretary may find necessary.
(2)PaymentsThe Secretary shall then pay to the State, in such installments as the Secretary shall determine, the amount so estimated, reduced or increased to the extent of any overpayment or underpayment which the Secretary determines was made under this section to such State for any prior quarter and with respect to which adjustment has not already been made under this subsection. (e)LimitationBeginning with the fifth fiscal year quarter for which a State plan is approved under this title, and for each quarter thereafter, a State shall not receive a payment under this section for amounts expended by the State during the quarter for the proper and efficient administration of the program funded under this title that exceed the amount equal to 15 percent of the amount expended by the State during the quarter to provide eligible individuals with employment services, training and other services and activities, and supportive services.
(f)Planning and implementation grants; technical assistance
(1)In generalIn addition to amounts available to make payments to States under subsection (a), the Secretary shall make grants to States, Indian tribes (or intertribal consortiums with a tribal family assistance plan approved under section 412), and local governments for costs attributable to the planning and implementation of a State, tribal, or local program approved under section 1302, 1307, or 1308 and funded under this title and shall provide technical assistance to States and Indian tribes with respect to the planning and implementation of such a program. (2)Requirements (A)Community engagementAs a condition of receiving a grant under this subsection, a State, Indian tribe, or local government shall engage local communities, including focus groups of target populations of eligible individuals and employers, in the planning and implementation of the State, tribal, or local program approved under section 1302, 1307, or 1308 and funded under this title.
(B)2-year limitNo State, Indian tribe, or local government shall receive a grant under this subsection for more than 8 quarters. (C)No matching payment requiredNo matching payment shall apply to the grants made under this subsection.
1305.Other program requirements
(a)Assessment and employment plan
(1)In generalThe State shall establish procedures to— (A)assess, within 30 days of determining that an individual is an eligible individual, the eligible individual's job skills, education, past work experience, and potential barriers to employment; and
(B)create, based on such assessment, an individualized employment plan for each eligible individual participating in the program that— (i)specifies—
(I)the initial plan for the eligible individual, including whether the eligible individual is to immediately begin working in a subsidized job or needs training and other services and activities, or supportive services before that placement can occur; and (II)the employment services that will be provided to the eligible individual, as well as the training and other services and activities, and supportive services that will be provided to the eligible individual while the eligible individual is working in a subsidized job; and
(ii)provides that, near the end of the individual's initial placement in a subsidized job, an assessment will be made regarding whether the eligible individual will be converted to a permanent, unsubsidized employee, and if not, the job search assistance and additional employment services, training and other services and activities, and supportive services that will be provided to the eligible individual with the goal of obtaining and retaining unsubsidized employment. (2)No discrimination against individuals with highest barriers to employmentThe State shall prioritize job placements for individuals with the highest barriers to employment and ensure that the procedures established under paragraph (1) do not result in an eligible individual being less likely to receive employment services solely on the basis of the individual's barriers to employment.
(3)NondiscriminationThe State shall ensure that the procedures established under paragraph (1) do not have the effect of making any eligible individual less likely to receive employment services on the basis of the individual's race, sex, religious creed, national origin, or political affiliation. (b)Employment standards and criteria for subsidized jobs (1)General requirementsAny subsidized job placement for an eligible individual participating in the State program funded under this title shall satisfy the following requirements:
(A)Employment services that are payment for or reimbursement of employer costs may only be used by an employer in the public, private for-profit, private nonprofit, or employment social enterprise sector for costs that are attributable to the hiring of, compensation for, or on-the-job training of, the eligible individual. (B)An employer in the public, private for-profit, private nonprofit, or employment social enterprise sector shall not be paid a subsidy that exceeds 120 percent of wage costs.
(C)An eligible individual in a subsidized job placement shall be paid at a rate that is not less than whichever of the following is highest: (i)the minimum hourly wage rate applicable to the individual under the laws of the State or locality in which the individual is employed;
(ii)the wage rate applicable under section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206); (iii)if determined appropriate by the State program funded under this title, the prevailing wage rate in the locality in which the individual is employed as determined by the Secretary of Labor, based on area surveys of wage rates conducted by the Department of Labor; and
(iv)where a collective-bargaining agreement covers employees at the site of the subsidized job placement, a rate set for the eligible individual in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement. (D)An eligible individual in a subsidized job placement shall be covered by all relevant labor and employment laws.
(E)Subject to paragraph (6), a subsidized job placement for an eligible individual shall not exceed 6 months unless the placement is extended for not more than 6 additional months for purposes of improving the work experience, training and other services and activities, and supportive services needs of an eligible individual with less prior work experience, more skill development and training needs, or greater employment barriers. (F)Employers participating in the State program agree to make a good faith effort to hire an eligible individual placed in a subsidized job in their employment if the individual has demonstrated satisfactory performance and the employer has a relevant job opening available and to maintain a record of the share of subsidized workers hired to unsubsidized positions on a permanent basis.
(G)Employers shall ensure that the site of employment is a location where an eligible individual in a subsidized job placement who is an individual with a disability, as defined in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705), interacts with other persons who are not such individuals with disabilities (not including supervisory personnel or individuals who are providing services to such worker) to the same extent as individuals who are not such individuals with disabilities and who are in comparable positions interact with other persons. (H)For a site of employment at which workers are covered by a collective bargaining agreement, no subsidized job placement shall be made at the site without the consent of all labor organizations representing workers at such site.
(I)In a case where the State is considering placing an eligible individual with an employer who has previously participated in the State program, the State shall consider feedback from workers previously placed with that employer when determining whether to continue placing eligible individuals in subsidized jobs with that employer. (J)A subsidized job placement in a government agency shall be subject to the same civil service protections otherwise applicable to similar jobs at such agency. 
(K)An eligible individual who works on average at least 30 hours of service per week in a subsidized job placement with an employer shall be treated as a full-time employee of such employer for purposes of section 4980H of the Internal Revenue Code of 1986. (2)Employer of record (A)In generalWith respect to eligible individuals in subsidized job placements, the employer of record may be—
(i)the employer for whom the individual performs work;  (ii)the State or a political subdivision of the State; or
(iii)a third party that has entered into an agreement with the State to serve as the employer of record with respect to eligible individuals participating in the State program funded under this title. (B)EvaluationsIf the employer of record with respect to an eligible individual in a subsidized job placement is not the employer for whom the individual performs work, any employer evaluation required under this title with respect to such job placement shall include an evaluation of both the employer of record and the employer for whom the individual performs work. 
(3)Limitation on subsidized job placements per employer
(A)In generalNo more than 10 percent of the employees of an employer may be eligible individuals whose employment with such employer is subsidized under this title, except that— (i)an employer with fewer than 10 employees may employ 1 such individual; 
(ii)an employer with more than 500 employees may not employ more than 50 such individuals; and (iii)there shall be no limitation on the number of subsidized job placements per employer if the employer’s mission, as reviewed and evaluated by the State on an annual basis, includes the provision of employment services, training and other services and activities, or supportive services to individuals with barriers to employment, subject to the State program's annual review of the outcomes and experiences of eligible individuals in subsidized job placements with the employer.
(B)Application to employers of recordFor purposes of the limitations described in subparagraph (A), if an eligible individual in a subsidized job placement performs work for an employer that is not the individual's employer of record— (i)the individual shall not be considered to be employed by the employer of record; and
(ii)the individual shall be considered to be employed by the employer for whom the individual performs work. (4)Additional placementsIf, after completing a subsidized job placement, an eligible individual is unemployed for at least 4 weeks (regardless of whether such weeks are consecutive), the eligible individual may apply for a new subsidized job placement but the immediately subsequent placement may only be with a different employer (but may be with the same employer of record, provided that the individual is performing work for a different employer than the employer for whom the individual performed work in the previous subsidized job placement).
(5)State variation permittedEmployer subsidies for a subsidized job placement may vary within a State and among States carrying out programs under this title provided that all eligible individuals employed in subsidized jobs shall be paid not less than the rate specified in subsection (b)(1)(C) and shall be covered by all relevant labor and employment laws. (6)ExceptionWith respect to a period of economic downturn, the Secretary may waive the limit on the duration of a subsidized job placement under paragraph (1)(E).
(c)NondisplacementAn employer shall not employ an eligible individual in a subsidized job placement if— (1)employing such individual will result in the layoff or partial displacement (such as a reduction in hours, wages, or employment benefits) of an existing employee or position of the employer;
(2)such individual will assume any of the duties or responsibilities of an employee who is participating in a strike, collective bargaining, or union organizing; (3)employing such individual infringes upon the promotional opportunities of an existing employee of the employer; or
(4)such individual will perform the same work or substantially the same work as that performed by any individual who has been laid off or partially displaced and has not received an offer from the employer to be restored to the position the employee had immediately prior to being laid off or partially displaced.  (d)Grievance proceduresThe State shall establish and maintain a procedure for the filing and adjudication of grievances from eligible individuals, labor organizations, and other interested individuals concerning participating employers, including grievances relating to proposed placements of eligible workers with such employers. 
1306.Reports; technical assistance; research; audit requirement
(a)Quarterly reports
(1)State reportsA State shall submit with each quarterly report required under section 411(a)(1) a report on the State program funded under this title that contains such data and information as the Secretary shall require. (2)Reports to CongressThe Secretary shall submit with each annual report to Congress required under section 411(b) a report on the State programs funded under this title.
(b)Ongoing performance assessment
(1)In generalThe Secretary shall study and submit annual reports to Congress that— (A)measure the performances of the State programs funded under this title;
(B)include information about the categories of individuals and employers served by such programs and projects, including the extent to which the State is serving the individuals with the greatest barriers to employment; and (C)describe the activities eligible individuals engaged in during the year and evaluate the quality of the services provided under such programs.
(2)Timing of submissionsThe Secretary shall submit the reports required by paragraph (1)— (A)in the case of the first such report, 2 years after the date on which the first State program funded under this title is established; and
(B)in the case of subsequent reports, annually thereafter. (c)Alignment with workforce innovation and opportunity act programsThe Secretary shall coordinate with the Secretary of Labor on aligning performance measures and regulations for the State programs funded under this title with the performance measures and regulations applicable to the core programs of States funded under the Workforce Innovation and Opportunity Act.
(d)Individual eligibility assessment guidanceThe Secretary, in consultation with the Secretary of Labor as appropriate, shall study and issue guidance to States on best practices for assessing whether an individual satisfies the criteria for being an eligible individual under section 1301(b)(3) as being unlikely to find unsubsidized employment due to individual barriers, the individual's status as a displaced worker, or economic conditions in the State in which the individual lives or works. (e)Research and evaluation (1)Ongoing evaluation of State implementation strategies (A)In generalThe Secretary shall develop an experimental or control group testing protocol to continuously evaluate the impact and effectiveness of State strategies for implementing employment services, training and other services and activities under this title, including—
(i)the impact of such State strategies on employment outcomes for eligible individuals; (ii)the relationship among engagement, impact, and program outcomes, as well as an examination of program performance;
(iii)an identification of successful activities for achieving the purposes identified in section 1301; (iv)the impact on income and earnings gains, job quality improvement, and poverty reduction (relative to both the official poverty line and the supplemental poverty measure) for eligible individuals participating in the State program funded under this title and the families of such individuals;
(v)an evaluation of program access to determine the extent to which States are serving individuals with the greatest barriers to employment and the portion of State caseloads that are made up of such individuals; and (vi)any other analysis deemed appropriate by the Secretary.
(B)Other requirements
(i)Diverse selection of programsIn choosing State programs to participate in evaluations under this subsection, the Secretary shall select programs representing a diversity of policy approaches, geographic locations, labor market conditions, and populations served. (ii)Data-driven evaluationEvaluations under this subsection shall be rigorous and use data to statistically measure program outcomes and impacts.
(2)ReportsNot later than 2 years after the date of enactment of this section and every 2 years thereafter, the Secretary shall submit to Congress and make publicly available a report on the initial implementation of activities conducted under this title, including any available results of the evaluations conducted under paragraph (1) with respect to such activities, together with such recommendations for legislation or administrative action as the Secretary determines appropriate. (3)Best practicesThe Secretary shall use the results of the evaluations conducted under paragraph (1) to recommend best practices for implementing employment services, training and other services and activities under this title and share such information with participating States under this title.
(4)FundingOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary for fiscal year 2022 $100,000,000 to conduct evaluations under this subsection. Amounts appropriated under the preceding sentence shall remain available until expended. (f)Coordination of data collection (1)In generalThe Secretary, in consultation with the Secretary of Labor, shall determine the data States shall collect and report regarding the State program funded under this title and the extent to which that data collection and reporting, and required evaluations, can be coordinated with the data collection, reporting, and evaluations required for the State program funded under part A of title IV and the performance accountability measures under section 116(b) of the Workforce Innovation and Opportunity Act for the adult and dislocated worker employment and training activities of the State.
(2)Coordination with other effortsThe Secretary, in consultation with the Secretary of Labor and the Secretary of Education, shall assure that the data collected under this title aligns as much as possible with efforts to collect longitudinal data related to the performance of education, training, and workforce programs.  (g)Disaggregated dataData collected and submitted under this section shall be disaggregated by race, ethnicity, age, gender, and classification in the Standard Occupational Classification System of the Bureau of Labor Statistics.
(h)FundingThe Secretary shall use funding made available under section 1301(c)(2) to conduct the performance assessments required under subsection (b) and the research and evaluation required under subsection (e). (i)Inspector general auditThe Inspector General of the Department of Health and Human Services shall biennially audit a sample of the State programs funded under this title to ensure compliance with program requirements, including compliance with the nondisplacement requirements of section 1305(c), and to identify and protect against any waste, fraud, or abuse in such programs.
1307.Direct funding and administration for programs operated by Indian tribes
(a)In generalAn Indian tribe or intertribal consortium with a tribal family assistance plan approved under section 412 (or any Indian tribe that is a member of such a consortium) or under the Indian Employment, Training and Related Services Act (25 U.S.C. 3401 et seq.) that proposes to establish a program under this title shall submit an application to the Secretary to directly receive payments for expenditures made to carry out the program (in this section referred to as a tribal program application). (b)Tribal program application requirementsSubject to subsection (c), a tribal program application shall include a plan that meets the requirements of section 1302 in the same manner as such requirements apply to a State.
(c)Program requirements
(1)In generalThe program requirements specified in this title shall apply to an Indian tribe or intertribal consortium with a tribal program application and plan approved under this section in the same manner as such requirements apply to a State except to the extent that the Secretary determines that a requirement cannot reasonably be met by a tribe in the same or similar manner as such requirement would apply to a State. (2)Non-supplantation requirementFunds paid to an Indian tribe or intertribal consortium with a tribal program application and plan approved under this section or the Indian Employment, Training and Related Services Act (25 U.S.C. 3401 et seq.) shall be used to supplement, not supplant, the total amount of Indian tribe or intertribal consortium expenditures for employment services, training and other services and activities, and supportive services provided through the adult and dislocated worker employment and training activities of the Indian tribe or intertribal consortium for the fiscal year. 
(d)Payments
(1)In generalSubject to paragraph (2), the Secretary shall pay an Indian tribe or intertribal consortium with a tribal program application and plan approved under this section in the same manner as States are paid under section 1304. (2)Application of tribal FMAPThe Federal medical assistance percentage that would apply under subsection (d) of section 479B if an Indian tribe or tribal consortium operated a program under that section (in this subsection referred to as the tribal FMAP), shall apply to payments made to the Indian tribe or tribal consortium for expenditures attributable to carrying out a program under this title, unless the tribal FMAP is less than the Federal medical assistance percentage that applies to the State in which the Indian tribe or tribal consortium is located in which case the State’s Federal medical assistance percentage shall apply. In the case of an Indian tribe or tribal consortium that is located in more than 1 State, the State in which the Indian tribe or tribal consortium is located that has the highest Federal medical assistance percentage shall apply to the preceding sentence.
1308.Direct funding and administration for programs operated by local governments
(a)In generalThe Secretary shall establish procedures under which a local government, or a consortium of local governments within a State, may submit an application to the Secretary to establish a program under this title and directly receive payments for expenditures made to carry out the program (in this section referred to as a local government program application), if— (1)the State in which the local government or consortium is located has not elected to establish a State program under this title; or
(2)the local government or consortium can demonstrate that a local program would meet a need or serve a population that is not met or sufficiently served by the State program under this title. (b)Local government program application requirementsSubject to subsection (c), a local government program application shall include a plan that meets the requirements of section 1302 in the same manner as such requirements apply to a State.
(c)Program requirements
(1)In generalThe program requirements specified in this title shall apply to a local government or consortium with a local government program application and plan approved under this section in the same manner as such requirements apply to a State except to the extent that the Secretary determines that a requirement cannot reasonably be met by a local government in the same or similar manner as such requirement would apply to a State. (2)Non-supplantation requirementFunds paid to a local government or consortium with a local government program application and plan approved under this section shall be used to supplement, not supplant, the total amount of local government or consortium expenditures for employment services, training and other services and activities, and supportive services provided through the adult and dislocated worker employment and training activities of the local government or consortium for the fiscal year. 
(d)PaymentsThe Secretary shall pay a local government or consortium with a local government program application and plan approved under this section in the same manner as States are paid under section 1304. 1309.Grants to nonprofit organizations (a)In generalThe Secretary, in consultation with the Secretary of Labor, shall award multi-year grants on a competitive basis to nonprofit organizations that submit applications to carry out employment services programs, if the nonprofit organization demonstrates that—
(1)the nonprofit organization is unable to receive funding through the relevant State program under this title; and (2)the employment services program of the nonprofit organization would meet a need or serve a population that is not met or sufficiently served by the relevant State program under this title.
(b)Scope of grantsGrants under this subsection may be regional programs or serve specific populations. (c)Application processA nonprofit organization seeking a grant under this subsection shall submit an application to the Secretary at such a time, in such a manner, and containing such information as the Secretary may reasonably require. Such information shall, to the extent practicable, include information similar to that required in a State plan under section 1302.
(d)SelectionThe Secretary shall select applicants to receive a grant under this subsection based on— (1)the applicant’s level of experience and commitment to providing subsidized jobs;
(2)the applicant’s demonstrated ability to recruit individuals of the region or other specific population served by the grant and provide work opportunities for such individuals; and (3)such other criteria as the Secretary determines appropriate.
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section for each of fiscal years 2021 through 2026, such sums as are necessary.. (b)Public information about availability of employment servicesNot later than January 1, 2023, the Secretary of Health and Human Services shall make information publicly available to jobseekers (either on a website established for such purpose or on an existing Federal online resource that provides information to jobseekers) about—
(1)whether they are eligible for employment services under a State, local government, or tribal program under title XIII of the Social Security Act (as added by subsection (a)); and (2)the appropriate State, local government, or tribal agency to contact for further information about such services and programs.
4.Employee retention work opportunity credit
(a)In generalSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (l)Employee retention credit (1)In generalThe amount of the work opportunity credit determined under subsection (a) for the taxable year shall be increased by an amount equal to 40 percent of the qualified second-year wages for such year with respect to previously subsidized employees.
(2)Qualified second-year wages
(A)In generalFor purposes of this subsection, the term qualified second-year wages means qualified wages (determined as if previously subsidized employees were members of a targeted group)— (i)which are paid to a previously subsidized employee, and
(ii)which are attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such employee determined under subsection (b)(2). (B)LimitationThe amount of the qualified second-year wages which may be taken into account with respect to any individual shall not exceed $6,000 per year.
(3)Previously subsidized employeeFor purposes of this subsection, the term previously subsidized employee means an individual who is hired by an employer through the subsidized employment program under title XIII of the Social Security Act and who has been employed by the same employer for a consecutive 24 months as of the last day of the preceding taxable year.. (b)GAO studyThe Comptroller General of the United States shall conduct a study on the employee retention credit under section 51(l) of the Internal Revenue Code of 1986 and, not later than 6 months after the last day of the second taxable year beginning after the date of the enactment of this Act, shall report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives—
(1)whether such retention credit had a meaningful impact on retention as compared with other currently existing and previous subsidized employment programs; and (2)whether such retention credit was easily understood by employers and had an impact on hiring decisions in addition to any subsidy received under title XIII of the Social Security Act.
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 5.Conforming amendments (a)TANF (1)State planSection 402 (42 U.S.C. 602) is amended—
(A)in subsection (a)(1)— (i)in subparagraph (A)(iii), by inserting or employment services, training and other services and activities, and supportive services provided under the State program funded under title XIII before the period; and
(ii)in subparagraph (B)— (I)in clause (iv), by inserting , unless the parent or caretaker is participating in the State program funded under title XIII before the period; and
(II)by adding at the end the following:  (vi)The document shall indicate whether the State elects to carry out a State program to provide employment services, training and other services and activities, and supportive services under title XIII.; and
(B)by adding at the end the following:  (d)State option To submit plan that aligns with the State plan under title XIIIA State may elect to submit the State plan required under this section at the same time and in the same manner, and to apply for the same period, as the State plan required under section 1302..
(2)Participation in the State employment, training, and supportive services program under title XIII–A deemed to be meeting work participation requirementsSection 407(c)(2) (42 U.S.C. 607(c)(2)) is amended by adding at the end the following:  (E)Participation in the State employment, training, and supportive services program under title XIII–A deemed to be meeting work participation requirementsFor purposes of determining monthly participation rates under paragraphs (1)(B)(i) and (2)(B) of subsection (b), the following individuals are deemed to be engaged in work for a month:
(i)RecipientsAny recipient who is participating in the State employment, training, and supportive services program under title XIII (for any number of hours per week during the month) and is receiving assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). (ii)Individuals who would otherwise be recipientsAny individual who is participating in the State employment, training, and supportive services program under title XIII (for any number of hours per week during the month) and would be a recipient of assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) but for the individual's participation in the State employment, training and supportive services program under title XIII..
(3)Tribal programsSection 412(b) (42 U.S.C. 612(b)) is amended by adding at the end the following:  (4)Option to submit plan that aligns with the plan under title XIIIAn Indian tribe or tribal consortium may elect to submit a tribal family assistance plan required under this section at the same time and in the same manner, and to apply for the same period, as the plan required under section 1307..
(b)Title XISection 1101(a)(1) of such Act (42 U.S.C. 1301(a)(1)) is amended by striking title XX and inserting titles XIII and XX. (c)Internal revenue codeSection 51(c)(2)(B) of the Internal Revenue Code of 1986 is amended by striking section 482(e) and inserting title XIII.
(d)Table of contents for title XIIITitle XIII, as added by section 3(a), is amended by inserting the following before section 1301:   TITLE XIII—Reemployment and other Job-Related Assistance and Benefits  Sec. 1301. Purpose; definitions; administration. Sec. 1302. State plan requirements. Sec. 1303. Use of funds. Sec. 1304. Payments to States. Sec. 1305. Other program requirements. Sec. 1306. Reports; technical assistance; research; audit requirement. Sec. 1307. Direct funding and administration for programs operated by Indian tribes. Sec. 1308. Direct funding and administration for programs operated by local governments. Sec. 1309. Grants to nonprofit organizations.. 6.Effective date; regulations (a)Effective dateExcept as provided in section 4(c), the amendments made by this Act shall take effect on January 1, 2023.
(b)Option To accelerate funding
(1)In generalIf the Secretary of Health and Human Services receives from a State, Indian tribe, or unit of local government, a written notice, in such form and manner and containing such information as the Secretary shall require, that the State, Indian tribe, or unit of local government is operating, or wishes to operate, an employment assistance program, then, during the period beginning on the first day of the first fiscal quarter that begins on or after the date that the Secretary receives such notice and ending on December 31, 2022, the Secretary shall make payments to the State, Indian tribe, or unit of local government under paragraph (3). (2)DefinitionsIn this subsection:
(A)Employment assistance programThe term employment assistance program means a program operated by a State, Indian tribe, or local government that provides qualified program assistance, including a program funded under part A of title IV of the Social Security Act (42 U.S.C. 401 et seq.) or any other State, tribal, or local program financed with Federal funds. (B)Qualified program assistanceThe term qualified program assistance means employment services, training and other services and activities, or supportive services (as such terms are defined in section 1301(b) of the Social Security Act, as added by section 3), including any such services designed to reemploy individuals who are unemployed or underemployed for reasons related to COVID–19, but shall not include any employment services, training and other services and activities or supportive services that cannot be provided in a manner that is safe for both program administrators and participants due to a COVID–19 outbreak. 
(3)Payments
(A)In generalSubject to subparagraph (B), the Secretary shall pay to any State, Indian tribe, or local government that has a notice in effect under paragraph (1) for a fiscal quarter with respect to an employment assistance program, an amount equal to the amount that such State, tribe, or local government would receive under title XIII of the Social Security Act (as added by section 3) if— (i)such title were in effect with respect to such State, tribe, or local government; 
(ii)the State, tribe, or local government had a plan that met all requirements of such title and was approved under such title for such fiscal quarter, and the amounts expended by the State, tribe, or local government on qualified program assistance under such program, were amounts expended by the State, tribe, or local government to provide such assistance under such plan; (iii)the requirements of sections 1303, 1304(c), 1305, and 1306 of such title did not apply; and
(iv)the Federal medical assistance percentage for the State, Indian tribe or tribal consortium, or local government were 100 percent.  (B)Limitations (i)No duplicate fundingFor purposes of subparagraph (A), in determining the amounts expended by a State, tribe, or local government under an employment assistance program to provide qualified program assistance, the total amount of State expenditures on such assistance shall be reduced by the amount of Federal funds (other than funds paid under this subsection) that have been paid or that are expected to be paid to the State, tribe, or local government with respect to such assistance.
(ii)No funding for administrative expenses unrelated to qualified program assistanceNo payment shall be made to a State, Indian tribe, or local government under this subsection for administrative expenses of an employment assistance program that are not attributable to the administration of qualified program assistance. (c)RegulationsThe Secretary of Health and Human Services, in consultation with the Secretary of Labor as appropriate, shall—
(1)not later than 30 days after the date of enactment of this Act, issue guidance to States on how to seek accelerated funding under subsection (b); (2)not later than 9 months after the date of the enactment of this Act, issue proposed regulations for the purpose of implementing title XIII of the Social Security Act (as added by section 2 of this Act), including regulations establishing uniform data collection requirements; and
(3)not later than 18 months after the date of enactment of this Act, publish final regulations for such purpose.  